Luke, J.
The defendant was convicted of the offense of manufacturing whisky. His conviction was fully supported by the evidence, and the verdict has the approval of the trial judge.
The criticisms urged against excerpts from the charge of the court, when considered in connection with the entire charge, are without merit.
The assignment of error upon the ground that after the ease had been submitted to the j'ury and they had retired to the jury-room, the court, over objections of the defendant, permitted the jury to return to the court-room, and then directed the court stenographer (who was not sworn as a witness) to read to the jury a part of the testimony of one of the witnesses, as requested by the jury, shows no harmful error to the defendant, there being no contention that the stenographer did not read the evidence correctly.
The defendant has had a legal trial, and it was not error for any reason assigned to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.